DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2020, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Regarding claims 1, 2, and 6-20, claims 1, 7 and 12 recite that the tow fibers are completely coated with the claimed mixture. Applicant’s specification, as originally cited, and specifically at page 15, lines 16-23, does not appear to recite the fibers being “completely” coated with the claimed mixture.  Therefore, the limitation constitutes new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,691,760 to Bergsten in view of USPN 8,893,345 to Cooper and USPN 6,550,092 to Brown.
Regarding claims 1, 2, 6-18 and 20, Bergsten teaches a wipe that includes a first wiping member bonded to a backing member along valleys, whereby the wiping member including a plurality of discrete peaks and an adhesive is provided in the valley and not on the peaks 
Bergsten does not appear to specifically teach that the peaks are tufts of tow fibers and that the fibers are coated as claimed.  
Regarding the claimed tufts, Cooper teaches a similar cleaning article having a layer of tow fibers and a layer of sheet material, joined together in a layered construction (Cooper, Abstract).  Cooper teaches that the sheet has apertures so that the tow fibers may intercept the apertures, become entangled, and promote fluffing of the tow fibers (Id.).  Cooper teaches that fluffing of the layer of two fibers is believed to improve cleaning and dust gathering capability of the cleaning article (Id., column 4 lines 49-57).  Cooper teaches that the cleaning articles may comprise a non-planar structure which may extend out of the XY plane in the z-direction (Id., column 6 lines 45-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the wipe of Bergsten, wherein the nonwoven wiping 
Bergsten teaches that the ridges continuously extend from the first edge of the sheet to the second edge of the sheet (Bergsten, claim 10).  Although Bergsten does not appear to explicitly teach the rows being oriented along the longitudinal axis, based on the disclosure of the rows being parallel in a pattern, such as a rectilinear grid, in combination with Figure 12, the rows appear to be oriented as claimed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the wipe of Bergsten, and orienting any plurality of ridges or rows such that they are oriented as claimed, motivated by the desire of forming a conventional wipe having a desired orientation suitable for the intended application.
It should be noted that that the claimed “rows” do not require any specific structure or composition, so long as within the rows are a plurality of tufts.  Therefore, any combination of tufts would appear to be within the scope of the claimed rows.
Regarding the claimed coating, Brown teaches a cleaning sheet including a fabric layer with a plurality of cavities (Brown, Abstract).  Brown teaches that the cleaning sheet includes a fabric layer secured to a flexible backing layer (Id., column 1 lines 54-65).  Brown teaches that the outer nonwoven fabric layer is typically a loose aggregate of microfibers (Id., column 6 lines 20-38), and that the backing material comprises a nonwoven (Id., column 8 lines 35-55).  Brown teaches that the fabric material may be treated with a dust adhesion agent to enhance its effectiveness (Id., column 1 lines 40-53).  Brown teaches the incorporation of some form of dust adhesion agent in the fabric layer, wherein the fabric layer may be a nonwoven fiber aggregate 
Since the fabric material is treated with a dust adhesion agent, it is reasonable for one of ordinary skill to expect that the fibers are treated with the dust adhesion agent.  Additionally, since Brown teaches that the purpose of the surface active agent is to improve the surface physical properties of the fiber aggregate, it is reasonable for one of ordinary skill to expect that the fibers are completely coated with the agent in order to accomplish the purpose.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the wipe of the prior art combination, wherein the nonwoven fibers are completely coated with a dust adhesion agent comprising a ratio mineral oil to surfactant, such as the claimed ratio, as taught by Brown, motivated by the desire of forming a conventional wipe having predictably improved surface physical properties to enhance the cleaning sheet’s ability to absorb dust.
Regarding claim 2, Bergsten teaches that the tufts may be disposed in rows (Bergsten, Abstract).  As shown in at least Figure 12 and Example 1, the tufts appear to be the same size.
	Regarding claim 6, Cooper teaches that the cleaning sheet may further comprise gather strips extending transversely outwardly from the longitudinal centerline (Cooper, column 6 lines 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the wipe of the prior art combination, wherein the wipe additionally comprises strips extending transversely, as taught by Cooper, motivated by the desire of forming a conventional wipe having predictable and known properties suitable for the intended application.
Regarding claims 7-11, the teachings of the prior art combination set forth above are incorporated here.  Although the prior art combination does not appear to specifically teach the rows being disposed in a herringbone pattern, as set forth above, it is unclear what structure is claimed.  However, it is noted that the claimed rows do not require any specific structure or composition, so long as within the rows are a plurality of tufts.  Therefore, any arrangement of rows would appear be within the scope of the claimed pattern.
	Regarding claims 8-10, as shown in at least Figure 12 of Bergsten, any set of rows would appear to be constant width, wherein some tufts are disposed on a longitudinal axis, and some spaces are of constant width.
	Regarding claim 11, Bergsten teaches adhesives in the valleys (Bergsten, Abstract).
	Regarding claims 12-20, the teachings of the prior art combination set forth above are incorporated here.  As shown in at least Figure 12 of Bergsten, any set of rows can be parallel to a transverse axis or a longitudinal axis.  Bergsten teaches that distance B illustrated in Figure 12 can range from about 1 mm to about 15 mm wide, that distance C ranges from about 0.9 mm to 
	Regarding claim 14, Bergsten teaches that the valleys can be provided in a rectilinear grid (Bergsten, column 3 lines 41-54).
	Regarding claims 15-18 and 20, as shown in at least Figure 12 of Bergsten, spaces between rows would appear to intercept both longitudinal edges without interruption by tufts, or the spaces between the rows would appear to intercept the transverse edges, with the rows and spaces therebetween having substantially mutually equivalent widths.

Claims 1, 2, 6-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergsten in view of Cooper, Brown and USPN 3,477,084 to Thomas.
Regarding claims 1, 2, 6-18 and 20, the teachings of the prior art combination set forth above are incorporated herein. 
Regarding the fibers being completely coated, as set forth above, such a structure would appear to be obvious in view of the prior art combination.  Additionally, Thomas teaches an oil impregnated synthetic fiber wipe and dust cloth having a cloth-like appearance, wherein the oil is impregnated to lubricate the fibers, to aid in abrasion resistance between fibers and to serve to provide a mild adhesive action to retain the fibers together and on the sheet (Thomas, column 1 lines 12-25).  Thomas teaches that that the synthetic fibers are oil-coated, wherein some fibers may be loosened so as to provide a kind of nap on the wipe surface, a factor which enhances the utility as a wipe by providing for greater entrapment of dust (Id., column 1 lines 51-70).  Thomas teaches that the all of the product will be substantially uniformly impregnated as the oil migrates and covers the fibers of the web (Id., column 3 lines 71-75).  Thomas teaches that the oil is a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the wipe of the prior art combination, wherein the dust adhesion agent completely covers the nonwoven fibers, as taught by Thomas, motivated by the desire of forming a conventional wipe having a structure known in the art to predictably improve surface physical properties such as dust retention and pickup, in addition to lubricating the fibers, aiding in abrasion resistance between fibers and serving to provide a mild adhesive action to retain the fibers together.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bergsten in view of Cooper and Brown, as applied to claims 1, 2, 6-18 and 20 above, and further in view of US Pub. No. 2002/0065012 to Takabayashi.
Regarding claim 19, as set forth above, the prior art combination appears to teach at least two rows parallel to the longitudinal axis, whereby the axis is free of tufts.  The prior art combination suggests that the wipe may be used in combination with a cleaning implement or tool (Bergsten, column 12 lines 16-20).  The prior art combination does not appear to teach the claimed outboard trisections.  However, Takabayashi teaches a cleaning sheet having a cleaning surface comprising a cleaning area for cleaning a piled surface and a low-friction area which adjoins the cleaning area (Takabayashi, Abstract).  Takabayashi teaches that the cleaning sheet comprises a rectangular first sheet disposed on a second sheet, wherein the first sheet comprises a plurality of strips (Id., paragraph 0045).  As shown at Figures 1-5 of Takabayashi, the sheet 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the wipe of the prior art combination, wherein the wipe additionally comprises outboard trisections which are free of tufts, as suggested by Takabayashi, motivated by the desire of forming a conventional wipe which can be predictably attached to a conventional cleaning implement.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bergsten in view of Cooper and Brown and Thomas, as applied to claims 1, 2, 6-18 and 20 above, and further in view of US Pub. No. 2002/0065012 to Takabayashi.
Regarding claim 19, as set forth above, the prior art combination appears to teach at least two rows parallel to the longitudinal axis, whereby the axis is free of tufts.  The prior art combination suggests that the wipe may be used in combination with a cleaning implement or tool (Bergsten, column 12 lines 16-20).  The prior art combination does not appear to teach the claimed outboard trisections.  However, Takabayashi teaches a cleaning sheet having a cleaning surface comprising a cleaning area for cleaning a piled surface and a low-friction area which adjoins the cleaning area (Takabayashi, Abstract).  Takabayashi teaches that the cleaning sheet comprises a rectangular first sheet disposed on a second sheet, wherein the first sheet comprises a plurality of strips (Id., paragraph 0045).  As shown at Figures 1-5 of Takabayashi, the sheet comprises outboard trisections used to attach the sheet to a cleaning implement, wherein the trisections do not comprise the strips.
.

Response to Arguments
Applicant's arguments filed December 8, 2020, have been fully considered but they are not persuasive. Applicant argues that none of the references teach or suggest each and every limitation.  Examiner respectfully disagrees.  As set forth above, the prior art combination renders obvious the claimed invention, including the new limitations directed to the fibers being completely coated with a mixture of mineral oil and a non-ionic surfactant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER Y CHOI/            Primary Examiner, Art Unit 1786